DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 5, and 8-13 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A device for reciprocatingly removing and replenishing fluid in circulating system of a hydraulic system comprising: at least two processing tanks, each tank having an upper region and an interior chamber; at least one air pressure regulator and connector releasably engageable with a pressurized air source; at least one vacuum generator; and means for removing the fluid from the circulating system under vacuum into and through the at least two processing tanks; and a transportable frame, wherein the at least two processing tanks, the at least one air pressure regulator, at least one vacuum generator, and means for removing the fluid from the circulating system under vacuum into and through the at least two processing tanks are operatively mounted on the transportable frame.”
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Claims 3-4 and 14-15 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 3, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A device for reciprocatingly removing and replenishing fluid in circulating system of a hydraulic system comprising: at least two processing tanks; at least one air pressure regulator and connector releasably engageable with a pressurized air source; at least one vacuum generator; and means for removing the fluid from the circulating system under vacuum into and through the at least two processing tanks, wherein the at least two processing tanks are in  fluid communication with one another in series and wherein the-at least one suction hose is in fluid communication with an upstream pressure tank and the-a discharge hose is in fluid communication with at least one downstream pressure tank. “
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Claims 6-7 and 16-17 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 6, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method for reconditioning a volume of fluid in a circulating system in hydraulic system, the hydraulic system having at least one hydraulic actuation device, at a hydraulic fluid circulating system, and at least one reservoir, the reservoir having a fluid level, the method comprising the steps of: establishing pneumatic and fluid connection with at least one location in hydraulic fluid circulating system and an externally positioned device for reciprocatingly removing and replenishing fluid in the circulating system of a hydraulic system that includes: at least two processing tanks; at least one air pressure regulator and connector releasably engageable with a pressurized air source; at least one vacuum generator; means for removing the fluid from the circulating system under vacuum; establishing fluid connection with at least one point in hydraulic system reservoir below the fluid level and the device for reciprocatingly removing and replenishing fluid in circulating system of a hydraulic system, the fluid connection location being different from the pneumatic and fluid connection; after pneumatic and fluid connection is established, drawing a vacuum pressure through said pneumatic connection and removing a volume of hydraulic fluid from a reservoir associated with the hydraulic system in to contact with filtration media contained in the processing tanks and introducing the removed volume of hydraulic fluid removed from the reservoir into the circulating system through said fluid connection, wherein said fluid connection is at a location in the on- board reservoir at a location above the fluid level in the reservoir.”
None of the references of the prior art teach or suggest the method and elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method and associated device in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654